Case 1:20-cv-06347-RBK-KMW Document 13-1 Filed 06/07/20 Page 1 of 11 PageID: 176



  GURBIR S. GREWAL
  ATTORNEY GENERAL OF NEW JERSEY
  Attorney for Plaintiff
  Richard J. Hughes Justice Complex
  25 Market Street, P.O. Box 112
  Trenton, New Jersey 08625-0112
  Attorney for Plaintiff, New Jersey
       Department of Health Commissioner
       Judith M. Persichilli


  By:   Daniel M. Vannella (015922007)
        Assistant Attorney General

                                              SUPERIOR COURT OF NEW JERSEY
   JUDITH   M.   PERSICHILLI,                 MERCER COUNTY VICINAGE
   R.N., B.S.N., M.A., in her                 CHANCERY DIVISION - GENERAL EQUITY
   official        capacity         as   .
   Commissioner       of    the    New        DOCKET NO.:
   Jersey         Department        of
   Health,
                                              CIVIL ACTION
            Plaintiff,

   v.
                                              VERIFIED  COMPLAINT       TO   ENFORCE
   ATILIS GYM BELLMAWR,                       AGENCY DETERMINATION      PURSUANT TO
                                              R. 4:67-6
            Defendant.



        Plaintiff, Judith M. Persichilli, in her official capacity as

  the Commissioner of the Department of Health for the State of New

  Jersey,    by    Gurbir   S.    Grewal,     Attorney   General   of   New   Jersey

  (Assistant Attorney General Daniel M. Vannella appearing), by way

  of    complaint,          seeking      to      enforce     a     final      agency

  order/determination made pursuant to the Emergency Health Powers

  Act ("EHPA"), N.J.S.A. 26:13-1 to -31 to close Defendant Atilis

  Gym Bellmawr, located at 363 W. Browning Rd., Bellmawr, New Jersey



                                      Page 1 of 11
Case 1:20-cv-06347-RBK-KMW Document 13-1 Filed 06/07/20 Page 2 of 11 PageID: 177



  08031 (Exhibit A, May 20, 2020 Order) states:

                                THE PARTIES AND VENUE

  1.    Plaintiff is the Commissioner of the Department of Health of

        the State of New Jersey, and at all relevant times was acting

        in her official capacity under the authority afforded to her.

        Plaintiff maintains a principal place of business at 36~ South

        Warren Street, Trenton, New Jersey 08625.

  2.    Defendant Atilis Gym Bellmawr ("Atilis Gym") is .located at

        363 VJ. Browning Rd., Bellmawr, New Jersey 08031.

  3.    As set forth herein, venue is proper in the Superior Court of

        New Jersey - Mercer County Vicinage, pursuant to Rule 4:67-6

        to enforce an agency determination.

                                        FACTS

  4.    Coronavirus disease 2019 ("COVID-19") is a contagious and -

        at times - fatal respiratory disease that is responsible for

        the 2019 novel coronavirus pandemic.

  5.    The Centers for Disease Control and Prevention ("CDC") has

        determined     that      COVID-19     can    be   spread     to   others    by

        asymptomatic individuals.

  6.    The CDC has also determined that individuals should wear cloth

        face coverings when in proximity to other individuals, even

        if   they   are   not    presenting    any   symptoms      of   COVID-19,   to

        further reduce the spread of COVID-19.

  7.    Because     there is no cure or vaccine for                COVID-19, public


                                    Page 2 of 11
Case 1:20-cv-06347-RBK-KMW Document 13-1 Filed 06/07/20 Page 3 of 11 PageID: 178




        health experts have concluded that limiting person-to-person

        contact is the most effective way - and one of the only tools

        available - to prevent the spread of the coronavirus.

  8.    The COVID-19 pandemic has had a devastating impact on New

        Jersey.   As   of    May   22,    2020    there    were       at    least      151,472

        positive cases of COVID-19, with at least 10,843 of those

        cases having resulted in death in New Jersey.

  9.    The Emergency Health Powers Act (EHPA), N.J.S.A.                               26:13-3,

        authorizes     the    Governor     of    the   State         of    New   Jersey,     in

        consultation     with      the   Commissioner          of    the    Department       of

        Health (Department) and the Director of the State Office of

        Emergency Management, to declare a Public Health Emergency.

  10.   On March 9, 2020, Governor Murphy issued Executive Order No.

        103 declaring a Public Health Emergency pursuant to the EHPA

        and a State of Emergency pursuant to the New Jersey Civilian

        Defense and the Disaster Control Act ("DCA"), N.J.S.A. App.

        A. 9-33, et seq. The Public Health Emergency pursuant to the

        EHPA has been extended by Executive Orders No. 119 and 138,

        and remains in full force and effect.

  11.   As   COVID-19 continued          to spread across New Jersey and an

        increasing number of individuals required                         medical care or

        hospitalization, Governor Murphy issued a series of Executive

        Orders    to   protect     the   public    health,          safety,      and    welfare

        against    the       emergency     created        by        COVID-19,      including


                                     Page 3 of 11
Case 1:20-cv-06347-RBK-KMW Document 13-1 Filed 06/07/20 Page 4 of 11 PageID: 179



        Executive Order Nos. 104-133, Nos. 135-138, and Nos. 140-147

        (2020), the facts and circumstances of which are all adopted

        by reference herein.

  12.   In recognition that the CDC has advised that social mitigation

        strategies for combatting COVID-19 require every effort to

        reduce the rate of community spread of the disease and that

        COVID-19   spreads     most     frequently      through     person-to-person

        contact when individuals are within six feet or less of one

        another,   Governor      Murphy    issued       Executive    Order    No.   107

        (2020) on March 21, 2020 to mitigate                 community spread of

        COVID-19, which expressly ordered the closure of all gyms,

        fitness centers and classes.

  13.   Even as the rate of reported new cases of COVID-19 decreases,

        the   ongoing    risks    presented        by   COVID-19    require    that   a

        considerable     number   of     the   State's     current    measures      must

        remain in place, both to reduce additional new infections and

        to save lives, until additional metrics - such as expanded

        testing and use of contact tracing - have been implemented.

  14.   In consultation with officials from the Department of Health,

        Governor     Murphy    announced       a    multi-stage      plan     for    the

        methodical      and    strategic       reopening     of     businesses       and

        activities based on scientific data and metrics concerning

        the   level     of    disease     transmission       risk    and     essential

        classification.

                                   Page 4 of 11
Case 1:20-cv-06347-RBK-KMW Document 13-1 Filed 06/07/20 Page 5 of 11 PageID: 180




  15.   As of May 21, 2020, the State is in the first stage of the

        reopening process and has begun to relax restrictions on low-

        risk activities where appropriately safeguarded, including

        the     resumption   of    certain   easiest     to    safeguard       work

        activities at physical locations that can meet safeguarding

        and   modification   guidelines,     as   well   as   certain       outdoor

        activities.

  16.   Consistent with this plan, Governor Murphy has issued a number

        of Executive Orders, including Executive Orders 133, 142,

        143, 146 and 147, which lifted closures and/or prohibitions

        of    parks,    beaches,     lakefronts,    and       several       outdoor

        recreational     facilities    and   activities,       given        repeated

        observations from public health experts, including but not

        limited to the CDC, that outdoor environments present reduced

        risks    of    COVID-19    transmission    as    compared      to     indoor

        environments.

  17.   As public health experts have observed, even as the State

        allows outdoor recreation with reasonable restrictions, due

        to the ongoing risk of        community spread of COVID-19, the

        extensive interactions that occur at certain indoor retail,

        recreational and entertainment operations continue to present

        a significant risk, and so the restrictions on the indoor

        operations of certain retail, recreational, and entertainment

        businesses have not been lifted at this time.

                                   Page 5 of it
Case 1:20-cv-06347-RBK-KMW Document 13-1 Filed 06/07/20 Page 6 of 11 PageID: 181




  18.   Closed environments that allow for extensive and prolonged

        interactions     at     indoor     facilities         continue     to    present

        significant public health risks.

  19.   Indoor gyms and fitness centers present a particularly high-

        risk   setting   for     the    spread    of      COVID-19, in    part   because

        customers of these facilities engage in physical activities

        that increase the customers' respiratory activity, which in

        turn   can   increase     the    amount      of    respiratory    droplets      or

        aerosols in a confined setting; and in part because these

        facilities     foster     prolonged        and       close   person-to-person

        contact,     including    but not limited            to through the       use   of

        personal trainers and spotters, and because they necessitate

        the    communal-use      of    equipment       and   other   items,      such   as

        barbells, dumbbells, and treadmill and cross trainer grips,

        that   may   harbor    the     virus   as,     according     to   the    National

        Institutes of Health, the virus may live on plastic and steel

        surfaces for up to 72 hours.

  20.   Defendant Atilis Gym operates a gym and/or fitness center in

        Bellmawr, New Jersey and has continued to operate in non-

        compliance with Executive Order No. 107, thus posing a threat

        to the public health by failing to adhere to the measures

        taken to mitigate the spread of COVID-19.

  21.   Atilis Gym is not approved to open to the public under the

        terms of Executive Order No. 107, which reflect a judgment

                                      Page 6 of 11
Case 1:20-cv-06347-RBK-KMW Document 13-1 Filed 06/07/20 Page 7 of 11 PageID: 182




        that it is not administrable, enforceable, and/or otherwise

        sufficiently       protective   of   public   safety   to   simply allow

        businesses owners to set their own divergent health measures,

        without approval of the State and its health officials.

  22.   Under the EHPA, N.J.S.A. 26:13-8, the Department has the power

        "[to] close             any facility of which there is reasonable

        cause to believe that it may endanger the public health."

  23.   Upon information and belief, on May 13, 2020, Ian Smith, co-

        owner of Atilis Gym announced on national television that he

        planned to open Atilis Gym in defiance of EO 107.

  24.   In disregard of the law, Atilis Gym re-opened its gym on May

        18, 2020. Upon information and belief, a warning and summons

        were    issued     to the owners for violation of           the    Executive

        Order.

  25.   On May 19, 2020, Atilis Gym opened again in violation of EO

        107; upon information and belief, additional summonses were

        issued to the owners.

  26.   On May 20, 2020, Atilis Gym opened in violation of EO 107 for

        a third time. Upon information and belief, summonses were

        issued to the owners once more.

  27.   On     May   20,    2020,   Commissioner      Persichilli,        under   the

        authority conferred on her by the EPHA as the Commissioner of

        Health, issued an Emergency Closure Order directing Atilis

        Gym to immediately close. Exhibit A. The Order specifies that

                                    Page 7 of 11
Case 1:20-cv-06347-RBK-KMW Document 13-1 Filed 06/07/20 Page 8 of 11 PageID: 183




        "[n]o members of the public, including members of the gym,

        shall   be   permitted   inside    of    the   facility."     Id.    In

        accordance with N.J.S.A. 26:13-8, a copy of this Order was

        provided to Atilis Gym that same night by Plaintiff arranging

        for the notice to be posted on the premises.

  28.   Despite being directed to close immediately, on May 22, 2020,

        Atilis Gym continued to operate its facility and reopened to

        the   public,   in    violation    of   the    Department's   Emergency

        Closure Order.

         COUNT ONE - ENFORCEMENT OF FINAL AGENCY DETERMINATION

  29.   Plaintiff    repeats each and      every allegation set forth in

        paragraphs 1-26 as if fully set forth herein.

  30.   Defendant    Atilis    Gym   has    refused     to   comply   with   the

        Department's May 20, 2020 EHPA order directing it to close

        immediately.

  31.   The EHPA expressly provides that during this declared Public

        Health Emergency the Department has the power to close Atilis

        Gym   to prevent the spread of          COVID-19 and protect public

        health and safety.

  32.   By failing to comply with the Department's order," Atilis Gym

        is endangering public health.

  33.   The Department's Order must be enforced.

        WHEREFORE, and by reason of the foregoing, Plaintiff demands

  judgment in his favor and against defendant, granting the following

                                  Page 8 of 11
Case 1:20-cv-06347-RBK-KMW Document 13-1 Filed 06/07/20 Page 9 of 11 PageID: 184



  relief

        A.     Seeking relief by way of temporary restraints pursuant

               to Rule 4:52-1:

               a. Directing Defendant to comply with the May 20, 2020

                 Order requiring Atilis Gym to close its facility;

               b. Authorizing the State to secure the premises of Atilis

                 Gym to ensure that it remains closed; and

               c. Such other relief as this court deems appropriate.


                                GURBIR S. GREWAL
                                ATTORNEY GENERAL OF NE4~l JERSEY




                                Daniel M. Vannella (015922007)
                                Assistant Attorney General

  Dated: May 22, 2020


                         VERIFICATION OF COMPLAINT

        Shereen Semple, of full age, upon her oath deposes and says:

        1. I am the Director of the Office of Local Public Health

  with the State of New Jersey, Department of Health and, as such,

  I am fully familiar with the facts set forth above and am duly

  authorized    to   verify   this   Complaint   and   all Exhibits   attached

  hereto.

        2. I have read the contents of the Verified Complaint and I

  hereby verify that the allegations contained therein are true to

  the best of my knowledge and belief.


                                 Page 9 of 11
Case 1:20-cv-06347-RBK-KMW Document 13-1 Filed 06/07/20 Page 10 of 11 PageID: 185



           ~. ~~t~~~~~ ~s E~~i~~t ~ is ~ true ~~~ cor~~~~ co~~ ~~ ~h~

    Mai ~€~, ~a~0 ~.mer~ea~cy Clasur~ fl~d~r ~f ~~.ili~ G~rrn ~t~.~~,mac~ax, 3~i~

    G~. Br~~a~~r~c~ ~d. 8~~~.m~w~, New ~T~~~~~ ~~~3~., ~'~a~m the ~am~n~.s~i~n~r

    cif ~iealt~a ..

              cert~ ~`~ ~h~~ ~.he f~regc~ir~g ~ta~~m~nts made bar m~ ~r~ true.

      ~m aw~r~ ~~~~: if ~n~ ~f the ~o~~gc~ing ~ta~er~nt~ rn~.c~e ~y r~                                                                       ~~~

    ~ti~.l~u~l~r f~l,~e, I ~m subj~~t to pun~shme~at ,

                                                          ,~~ ,"°

                                                                                               ~~"~~              ~:~
                                                        .~h~r~~n ~mp~.~ r D~r~~~c~~
                                                         C~~~i~~ cif ~a~~l g~~l~.~ HeaZ~h
                                                         New ~ersey I~~par~.m~n~. cat ~Ie~l~.h




            ~.. ~:c~ S~   ~ c~   ~   I~1 C~ ~::~, C+~     ~~. ~"1 c~ ~         ~c~ T'l12.~..   '~1'~r~ I"1~~ ..~..~., c3 r   ~~ S 1.. ~ t.c~. ~"l "~.


   ~~~c~r~.~~ Ge~era~., ~s ~~r~by d~~~.r~r~~ted a~ ~~~ a:~ c~~n~l ~n ~h~

   abr~~re-ca~ti~an~c~ ma~~er.

                                                        ~i~       J

                                                                      ~~L~~I~»~~      e
                                                          ~G




   ~~:te~.y ~             ~Z ~-a21~




                                                        P~~~ ~.t3 of 1~
Case 1:20-cv-06347-RBK-KMW Document 13-1 Filed 06/07/20 Page 11 of 11 PageID: 186




        I certify that this matter is not the subject of any other

  action    pending    in   any   other   court    or   pending    arbitration

  proceeding,    nor   is   any other   action    or arbitration    proceeding

  contemplated.


                                                    l V
                                     Daniel M. Vannella (015922007)
                                     Assistant Attorney General

  Dated: May 22, 2020




                                  Page 11 of 11
